Citation Nr: 1811687	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

An October 2013 Board decision found that the issue of entitlement to a TDIU had been raised by the record and was under the Board's jurisdiction as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Thereafter, the Board remanded the issue of a TDIU for additional development.  An October 2017 rating decision denied entitlement to a TDIU.


FINDING OF FACT

The competent evidence of record does not establish that the Veteran is unable to maintain substantially gainful employment as a result of his service-connected flat feet disability.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The Veteran was sent a notice letter in June 2015 regarding the TDIU matter and was requested to complete a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  However, this form was not completed by the Veteran.  6/29/2015 5103/DTA Letter.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran failed to report to a scheduled VA examination in October 2017 and did not offer an explanation nor did he request that it be rescheduled.  10/2/2017 Development Letter (Other).

The Board finds that VA has fulfilled its duty to assist and notes that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board finds that the requested development has been substantially completed, no further action to ensure substantial compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Given the above, the Board will proceed to the merits of the appeal.

Facts and Analysis

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for flat feet.  His combined rating is 50% disabling from April 2005.  See 38 C.F.R. § 4.25.  Therefore, he does not meet the schedular requirements for TDIU per38 C.F.R. § 4.16(a).  

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  See id.

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

As noted above, the Veteran failed to report to his scheduled examination without explanation and did not request to reschedule an examination.  The question of unemployability has been found to be a legal, and not a medical question.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, a medical examination is not strictly necessary here; for this reason, the Board declines to deny the claim as a matter of law due to failure to report for examination.  Instead, the question of entitlement to TDIU will be considered based on the evidence of record.

In this case, the evidence does not establish that the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).

In December 2010, the Veteran reported that he had lost six jobs since 1996 because he was not able to work long standing since he had increasing pain in his feet.  In May 2011, he also indicated that he lost more than one job due to sick days taken for his painful feet.  12/9/2010 NOD; 5/20/2011 Form 9.

As discussed above, however, the Veteran did not complete VA Form 21- 8940 as requested in June 2015.  While failure to complete the form is not fatal to a TDIU claim in and of itself, his failure to do so deprives the Board of important information to assess individual unemployability, to include information as to the Veteran's employment history, educational history and training, and income information.

The Veteran's flat feet were evaluated in March 2007.  At that time, he reported unbearable pian after 10minutes of standing and/or walking 1000 yards.  It was noted that he had limited mobility/activity whenever he needed to walk or stand longer period.  He was unemployed and spent most of his time sitting at home.  
It was noted that his condition was non-correctable by earing orthopedic inserts resulting in a pathological gait pattern requiring standing/walking with a cane.  In November 2009, he reported that he worked as a light wheel mechanic for German employers after service.  After walking for 10-15 minutes, his pain manifested.  
At the time, he was unemployed for two years, but was looking for work.  However, there was no indication in either of the examinations that the Veteran was unemployed due to his foot disabilities.  3/22/2007 VA Examination; 10/21/2009 Third Party Correspondence.

The Veteran provided two letters of termination from January 1996 and July 2010.  The 1996 letter indicated that the he was terminated for business reasons while the 2010 letter did not indicate the reason for termination.  There is no further evidence since the Veterans statement of unemployment from May 2011 regarding the Veteran's employment status.  12/9/2010 Third Party Correspondence.

In this case, the record simply does not contain enough information for the Board to find equipoise that the Veteran's service-connected flat feet preclude substantially gainful employment.  His failure to complete the VA Form 21-8940 leaves the Board without the ability to request information from his prior employers as to his reason for leaving and leaves the Board without information as to whether the Veteran has since obtained some form of gainful employment.  While he reported that he was terminated due to his lowered capacity to work with painful feet, the VA examinations did not indicate that his foot disabilities were the reason for his unemployment.

For all of above reasons, the Board finds that the preponderance of the evidence is against a finding of unemployability due to service-connected disability.  As such, TDIU is not warranted.


ORDER

TDIU is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


